Citation Nr: 1619109	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post arthroscopic repair medial condyle right knee with degenerative arthritis and residual scar, to include entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence from December 2, 2014.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran appeared at a RO formal hearing in July 2014 and a transcript of the proceeding is in the claims file.

The Board remanded the Veteran's claim for an increased rating for her right knee disability in October 2015, while denying the claim for a temporary total rating based on surgical or other treatment for her right knee disability based on a procedure in September 2011.  The claim has been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement received in December 2014, the Veteran indicated that she would be receiving a medial partial knee replacement on December 2, 2014.  The January 2016 VA examiner additionally indicated that the Veteran had a partial knee replacement surgery in December 2014 and that the Veteran had a right artificial knee joint. 

Although the issue of a total temporary evaluation under 38 C.F.R. § 4.30, applicable to convalescent ratings, has been raised by the evidence of record, the regulation for a convalescent rating indicates that the treatment necessitating convalescence must be established by a hospital discharge report or outpatient release.  Unfortunately, the record does not contain such evidence.  Thus, the Board concludes, due to the importance of such treatment records, the Veteran should be asked again to provide such records or to provide a release so that VA can obtain the records from her private orthopedist.

Moreover, in Hudgens v. Gibson, the Court held that the plain language of DC 5055, which applies to prosthetic replacements of the knee joint, "does not apply to partial knee replacements."  26 Vet. App. 558, 560 (2014); see 38 C.F.R. § 4.71a, DC 5055 (2015).  Significantly, however, the Court concluded that a partial knee replacement could be rated by analogy under DC 5055, provided that (1) the functions affected by the conditions were analogous; (2) the anatomical localizations of the conditions were analogous; and (3) the symptomatologies of the conditions were analogous.  Id. at 563.  Thus, the AOJ must consider granting the Veteran a 30 percent rating disability rating utilizing Diagnostic Code 5055 when readjudicating the claim and should also consider whether entitlement to a temporary total rating is warranted under 38 C.F.R. § 4.30 for the reasons indicated above.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide permission to obtain the medical records from her December 2014 surgery or provide the records to VA herself, stressing the importance to the Veteran of these particular records.  If the records are unable to be obtained, a negative response should be recorded and added to the claims file, and action should be taken in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue of an increased rating for the right knee disability on appeal with consideration of a temporary total evaluation under 38 C.F.R. § 4.30 and utilizing Diagnostic Code 5055 by analogy.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to her a supplemental statement of the case and afford her the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

